PER CURIAM.
Cedrick Deleveaux appeals his conviction of manslaughter with a firearm and a restitution order. We find no trial error and affirm the conviction.
Defendant contends that there was insufficient evidence to support the restitution order. In this case, the trial court ordered a presentence investigation (“PSI”). The PSI recommended that the defendant be ordered to pay $3,000 restitution to the victim’s next-of-kin for funeral expenses. The court imposed restitution as recommended. There was no objection by defendant. In the absence of a contemporaneous objection, the point is not preserved for appellate review. Flanagan v. State, 536 So.2d 275, 276 (Fla. 2d DCA 1988); see also Driggers v. State, 622 So.2d 1374, 1375 (Fla. 5th DCA 1993); Nettles v. State, 611 So.2d 103, 104 (Fla. 5th DCA 1992); Reynolds v. State, 598 So.2d 188, 190 (Fla. 1st DCA 1992); Cheatham v. State, 593 So.2d 270, 271-72 (Fla. 4th DCA 1992).
Affirmed.